 

Exhibit 10.4

 

THIS SECURITY INSTRUMENT
PREPARED BY, AND AFTER
RECORDING RETURN TO:

(Print Name of Attorney)

 

Ashanté L. Smith, Esquire

Troutman Sanders LLP

P.O. Box 1122

Richmond, VA 23218

 

 

(Reserved)

 

CONSOLIDATED, AMENDED AND RESTATED

MULTIFAMILY MORTGAGE,

ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT

AND FIXTURE FILING

 

(FLORIDA)

 

THIS IS A RENEWAL AND CONSOLIDATION MORTGAGE SECURING (1) THE RENEWAL OF
$44,674,466.10 OF THE PRINCIPAL INDEBTEDNESS OUTSTANDING UNDER THAT CERTAIN
AMENDED, RESTATED AND RENEWAL PROMISSORY NOTE DATED AS OF MARCH 21, 2014 IN THE
PRINCIPAL AMOUNT OF $48,000,000.00 (THE “GECC NOTE”) EXECUTED BY BORROWER
(DEFINED HEREIN), AS ASSIGNED TO LENDER (DEFINED HEREIN), AND (2) ADDITIONAL
INDEBTEDNESS OF BORROWER TO LENDER IN THE PRINCIPAL AMOUNT OF $12,515,533.90.
DOCUMENTARY STAMP TAX AND INTANGIBLE TAX ON THE ORIGINAL OBLIGATION HAVE BEEN
FULLY PAID IN CONNECTION WITH THE RECORDING OF THE “BOA MORTGAGE” AND THE “GECC
MORTGAGE” (AS SUCH TERMS ARE DEFINED HEREIN). PURSUANT TO §201.09(1), FLORIDA
STATUTES, FLORIDA DOCUMENTARY STAMP TAXES IN THE AMOUNT OF $43,804.60 ARE BEING
PAID UPON THE RECORDING HEREOF IN CONNECTION WITH THE EXECUTION OF THE NOTE (AS
DEFINED HEREIN) BY BORROWER. PURSUANT TO §199.145(4)(b), FLORIDA STATUTES,
ADDITIONAL NONRECURRING INTANGIBLE TAXES IN THE AMOUNT OF $25,031.07 ARE BEING
PAID UPON THE RECORDING HEREOF BASED UPON THE DIFFERENCE BETWEEN THE PRINCIPAL
AMOUNT OF THE NOTE AND THE OUTSTANDING PRINCIPAL AMOUNT OF THE GECC NOTE.

 

Fannie Mae Consolidated, Amended and Restated Multifamily Security
InstrumentForm 6025.FL.AR Florida01-16© 2016 Fannie Mae

 

 

Lansbrook Village

 

CONSOLIDATED, AMENDED AND RESTATED

MULTIFAMILY MORTGAGE,

ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT

AND FIXTURE FILING

 

This CONSOLIDATED, AMENDED AND RESTATED MULTIFAMILY MORTGAGE, ASSIGNMENT OF
LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING (as amended, restated,
replaced, supplemented, or otherwise modified from time to time, the “Security
Instrument”) dated as of the 8th day of July, 2016, is executed by BR CARROLL
LANSBROOK, LLC, a limited liability company organized and existing under the
laws of Delaware, as mortgagor (“Borrower”), to and for the benefit of WALKER &
DUNLOP, LLC, a limited liability company organized and existing under the laws
of Delaware, as mortgagee (“Lender”).

 

RECITALS:

 

A.           A loan was made by Bank of America, N.A. ("Original Lender") to
Waterton Lansbrook Venture, L.L.C., a Delaware limited liability company
("Original Borrower"), in the principal amount of $34,000,000.00 (the "Original
Loan"), evidenced by a Promissory Note in the principal amount of the Original
Loan dated September 28, 2012 (the "BOA Note"). Repayment of the Original Loan
was secured by that certain Mortgage, Assignment of Rents, Security Agreement
and Fixture Filing executed by Original Borrower in favor of Original Lender
dated as of September 28, 2012, and recorded in Official Records Book 17747,
Page 111, of the Public Records of Pinellas County, Florida (the "Public
Records"), as amended by that certain Amendment to Mortgage, Assignment of
Rents, Security Agreement and Fixture Filing, Notice of Future Advance and
Spreader Agreement, recorded in Official Records Book 18055, Page 262 of the
Public Records, and by that certain Second Amendment to Mortgage, Assignment of
Rents, Security Agreement and Fixture Filing, Notice of Future Advance and
Spreader Agreement, recorded in official Records Book 18275, Page 1005 of the
Public Records (collectively, the "BOA Mortgage"). State of Florida Documentary
Stamp Tax and Intangible Tax due and payable on the BOA Note and the BOA
Mortgage were paid on the recording of the BOA Mortgage.  The Original Lender
assigned the BOA Note and the BOA Mortgage to General Electric Credit
Corporation (“GECC”), pursuant to an Allonge executed by Original Lender in
favor of GECC dated March 21, 2014, and an Assignment of Mortgage executed by
Original Lender in favor of GECC dated March 21, 2014, and recorded in Official
Records Book 18349, Page 942 of the Public Records. Borrower purchased the
"Property" (defined in the BOA Mortgage) from Original Borrower, in connection
with which Borrower assumed the outstanding principal balance under the BOA Note
in the amount of $25,885,543.85 (the "Assumed Amount"), pursuant to an
Assumption Agreement dated March 21, 2014, and recorded in Official Records Book
18349, Page 945 of the Public Records (the “Assumption Agreement”). The State of
Florida Documentary Stamp Tax due and payable in connection with the assumption
by Borrower of the Assumed Amount was paid on the recording of the Assumption
Agreement.

 

Fannie Mae Consolidated, Amended and Restated Multifamily Security
InstrumentForm 6025.FL.ARPage 1Florida01-16© 2016 Fannie Mae

 

 

B.           Borrower also executed an Amended, Restated and Renewal Promissory
Note in favor of GECC in the principal amount of $48,000,000.00 dated March 21,
2014 (the "GECC Note") evidencing indebtedness in the principal amount of the
Assumed Amount and an additional advance in the principal amount of
$22,114,456.15 (the "Additional Advance"). Repayment of the GECC Note was
secured by an Amended and Restated Mortgage, Assignment of Rents and Leases,
Security Agreement and Fixture Filing dated as of March 21, 2014, from Borrower
to GECC and recorded in Official Records Book 18349, Page 949, as amended by
that certain Modification to Mortgage and Spreader Agreement, dated September
23, 2014 and recorded  at Book 18551, Page 2281 (the "Amended GECC Mortgage"),
as further amended by that certain Second Modification to Mortgage and Spreader
Agreement, dated March 27, 2015 and recorded at Book 18742, Page 2193,  as
further amended by that certain Third Modification to Mortgage and Spreader
Agreement, dated June 2, 2015 and recorded at Book 18814, Page 722, all of the
Public Records (collectively, the "GECC Mortgage"). State of Florida Documentary
Stamp Tax and Intangible Tax due and payable on the GECC Note and the Amended
GECC Mortgage were paid on the recording of the Amended GECC Mortgage. The GECC
Note was assigned pursuant to an Allonge by GECC to Wells Fargo Bank, National
Association ("WF"), dated June 11, 2015. The GECC Mortgage, as assigned to WF by
GECC, and as further amended pursuant to that certain Assignment of Amended and
Restated Mortgage, Assignment of Rents and Leases, Security Agreement and
Fixture Filing, dated June 11, 2015 and recorded at Book 18903, Page 530, as
further amended by that certain Fourth Modification to Mortgage and Spreader
Agreement, dated April 14, 2016 and recorded at Book 19163, Page 2411, both of
the Public Records, as so amended, restated, replaced, supplemented, assigned or
as otherwise modified from time to time, is hereinafter referred to as the
“Original Mortgage”.  All of the proceeds of the GECC Note were advanced to
Borrower.  As of the date hereof, the outstanding principal balance of the GECC
Note, as assigned to WF, is $44,674,466.10.

 

C.           Pursuant to a certain Allonge executed by WF in favor of Lender
dated July 8, 2016, Lender has purchased the GECC Note from WF, and pursuant to
that certain Assignment of Amended and Restated Mortgage, Assignment of Rents
and Leases, Security Agreement and Fixture Filing executed by WF in favor of
Lender dated July 8, 2016 and intended to be recorded in the Public Records of
Pinellas County, Florida, WF has assigned the Original Mortgage to Lender.

 

D.           Borrower has executed a Consolidated, Amended and Restated
Multifamily Note in favor of Lender in the principal amount of Fifty-Seven
Million One Hundred Ninety Thousand Dollars and 00/100 ($57,190,000.00) dated of
even date herewith (the “Note”). The Note renews the principal indebtedness
outstanding under the GECC Note in the amount of $44,674,466.10, evidences
additional indebtedness of Borrower in the principal amount of $12,515,533.90,
and consolidates, amends and restates such aggregate indebtedness in its
entirety.

 

E.           Borrower and Lender now desire to amend and modify the terms of the
Original Mortgage and have agreed, for purposes of convenience, to consolidate,
amend and restate the Original Mortgage, in its entirety.

 

Fannie Mae Consolidated, Amended and Restated Multifamily Security
InstrumentForm 6025.FL.ARPage 2Florida01-16© 2016 Fannie Mae

 

 

NOW, THEREFORE, Borrower and Lender, by its acceptance hereof, in consideration
of the mutual promises and agreements contained in this Agreement, each hereby
covenant and agree as follows:

 

AGREEMENTS:

 

Borrower, in consideration of the loan in the original principal amount of
$57,190,000.00 (the “Loan”) evidenced by that certain Consolidated, Amended and
Restated Multifamily Note, dated as of the date of this Security Instrument, by
Borrower and payable to Lender (as amended, restated, replaced, supplemented, or
otherwise modified from time to time, the “Note”), and that certain Multifamily
Loan and Security Agreement, dated as of the date of this Security Instrument,
executed by and between Borrower and Lender (as amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”), and
to secure to Lender the repayment of the Indebtedness (as defined in this
Security Instrument), and all renewals, extensions and modifications thereof,
and the performance of the covenants and agreements of Borrower contained in the
Loan Documents (as defined in the Loan Agreement), excluding the Environmental
Indemnity Agreement (as defined in this Security Instrument), irrevocably and
unconditionally mortgages, grants, assigns, remises, releases, warrants and
conveys to and for the benefit of Lender the Mortgaged Property (as defined in
this Security Instrument), including the real property located in Pinellas
County, State of Florida, and described in Exhibit A attached to this Security
Instrument and incorporated by reference (the “Land”), to have and to hold such
Mortgaged Property unto Lender and Lender’s successors and assigns, forever;
Borrower hereby releasing, relinquishing and waiving, to the fullest extent
allowed by law, all rights and benefits, if any, under and by virtue of the
homestead exemption laws of the Property Jurisdiction (as defined in this
Security Instrument), if applicable. The maturity date of the Note is August 1,
2026.

 

Borrower represents and warrants that Borrower is lawfully seized of the
Mortgaged Property and has the right, power and authority to mortgage, grant,
convey and assign the Mortgaged Property, and that the Mortgaged Property is not
encumbered by any Lien (as defined below) other than Permitted Encumbrances (as
defined below). Borrower covenants that Borrower will warrant and defend the
title to the Mortgaged Property against all claims and demands, other than
Permitted Encumbrances.

 

1.           Defined Terms.

 

Capitalized terms used and not specifically defined herein have the meanings
given to such terms in the Loan Agreement. All terms used and not specifically
defined herein, but which are otherwise defined by the UCC, shall have the
meanings assigned to them by the UCC. The following terms, when used in this
Security Instrument (including when used in the above recitals), shall have the
following meanings:

 

“Condemnation Action” means any action or proceeding, however characterized or
named, relating to any condemnation or other taking, or conveyance in lieu
thereof, of all or any part of the Mortgaged Property, whether direct or
indirect.

 

“Enforcement Costs” means all expenses and costs, including reasonable
attorneys’ fees and expenses, fees and out-of-pocket expenses of expert
witnesses and costs of investigation, incurred by Lender as a result of any
Event of Default under the Loan Agreement or in connection with efforts to
collect any amount due under the Loan Documents, or to enforce the provisions of
the Loan Agreement or any of the other Loan Documents, including those incurred
in post-judgment collection efforts and in any bankruptcy or insolvency
proceeding (including any action for relief from the automatic stay of any
bankruptcy proceeding or Foreclosure Event) or judicial or non-judicial
foreclosure proceeding, to the extent permitted by law.

 

Fannie Mae Consolidated, Amended and Restated Multifamily Security
InstrumentForm 6025.FL.ARPage 3Florida01-16© 2016 Fannie Mae

 

 

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated as of the date of this Security Instrument, executed by Borrower
to and for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented, or otherwise modified from time to time.

 

“Environmental Laws” has the meaning set forth in the Environmental Indemnity
Agreement.

 

“Event of Default” has the meaning set forth in the Loan Agreement.

 

“Fixtures” means all Goods that are so attached or affixed to the Land or the
Improvements as to constitute a fixture under the laws of the Property
Jurisdiction.

 

“Goods” means all of Borrower’s present and hereafter acquired right, title and
interest in all goods which are used now or in the future in connection with the
ownership, management, or operation of the Land or the Improvements or are
located on the Land or in the Improvements, including inventory; furniture;
furnishings; machinery, equipment, engines, boilers, incinerators, and installed
building materials; systems and equipment for the purpose of supplying or
distributing heating, cooling, electricity, gas, water, air, or light; antennas,
cable, wiring, and conduits used in connection with radio, television, security,
fire prevention, or fire detection, or otherwise used to carry electronic
signals; telephone systems and equipment; elevators and related machinery and
equipment; fire detection, prevention and extinguishing systems and apparatus;
security and access control systems and apparatus; plumbing systems; water
heaters, ranges, stoves, microwave ovens, refrigerators, dishwashers, garbage
disposers, washers, dryers, and other appliances; light fixtures, awnings, storm
windows, and storm doors; pictures, screens, blinds, shades, curtains, and
curtain rods; mirrors, cabinets, paneling, rugs, and floor and wall coverings;
fences, trees, and plants; swimming pools; exercise equipment; supplies; tools;
books and records (whether in written or electronic form); websites, URLs,
blogs, and social network pages; computer equipment (hardware and software); and
other tangible personal property which is used now or in the future in
connection with the ownership, management, or operation of the Land or the
Improvements or are located on the Land or in the Improvements.

 

“Imposition Deposits” means deposits in an amount sufficient to accumulate with
Lender the entire sum required to pay the Impositions when due.

 

“Impositions” means

 

(a)          any water and sewer charges which, if not paid, may result in a
lien on all or any part of the Mortgaged Property;

 

(b)          the premiums for fire and other casualty insurance, liability
insurance, rent loss insurance and such other insurance as Lender may require
under the Loan Agreement;

 

(c)          Taxes; and

 

(d)          amounts for other charges and expenses assessed against the
Mortgaged Property which Lender at any time reasonably deems necessary to
protect the Mortgaged Property, to prevent the imposition of liens on the
Mortgaged Property, or otherwise to protect Lender’s interests, all as
reasonably determined from time to time by Lender.

 

Fannie Mae Consolidated, Amended and Restated Multifamily Security
InstrumentForm 6025.FL.ARPage 4Florida01-16© 2016 Fannie Mae

 

 

“Improvements” means the buildings, structures, improvements, and alterations
now constructed or at any time in the future constructed or placed upon the
Land, including any future replacements, facilities, and additions and other
construction on the Land.

 

“Indebtedness” means the principal of, interest on, and all other amounts due at
any time under the Note, the Loan Agreement, this Security Instrument or any
other Loan Document (other than the Environmental Indemnity Agreement and
Guaranty), including Prepayment Premiums, late charges, interest charged at the
Default Rate, and accrued interest as provided in the Loan Agreement and this
Security Instrument, advances, costs and expenses to perform the obligations of
Borrower or to protect the Mortgaged Property or the security of this Security
Instrument, all other monetary obligations of Borrower under the Loan Documents
(other than the Environmental Indemnity Agreement), including amounts due as a
result of any indemnification obligations, and any Enforcement Costs.

 

“Land” means the real property described in Exhibit A.

 

“Leases” means all present and future leases, subleases, licenses, concessions
or grants or other possessory interests now or hereafter in force, whether oral
or written, covering or affecting the Mortgaged Property, or any portion of the
Mortgaged Property (including proprietary leases or occupancy agreements if
Borrower is a cooperative housing corporation), and all modifications,
extensions or renewals thereof.

 

“Lien” means any claim or charge against property for payment of a debt or an
amount owed for services rendered, including any mortgage, deed of trust, deed
to secure debt, security interest, tax lien, any materialman’s or mechanic’s
lien, or any lien of a Governmental Authority, including any lien in connection
with the payment of utilities, or any other encumbrance.

 

“Mortgaged Property” means all of Borrower’s present and hereafter acquired
right, title and interest, if any, in and to all of the following:

 

(a)          the Land;

 

(b)          the Improvements;

 

(c)          the Personalty;

 

(d)          current and future rights, including air rights, development
rights, zoning rights and other similar rights or interests, easements,
tenements, rights-of-way, strips and gores of land, streets, alleys, roads,
sewer rights, waters, watercourses, and appurtenances related to or benefitting
the Land or the Improvements, or both, and all rights-of-way, streets, alleys
and roads which may have been or may in the future be vacated;

 

(e)          insurance policies relating to the Mortgaged Property (and any
unearned premiums) and all proceeds paid or to be paid by any insurer of the
Land, the Improvements, the Personalty, or any other part of the Mortgaged
Property, whether or not Borrower obtained the insurance pursuant to Lender’s
requirements;

 

Fannie Mae Consolidated, Amended and Restated Multifamily Security
InstrumentForm 6025.FL.ARPage 5Florida01-16© 2016 Fannie Mae

 

 

(f)          awards, payments and other compensation made or to be made by any
municipal, state or federal authority with respect to the Land, the
Improvements, the Personalty, or any other part of the Mortgaged Property,
including any awards or settlements resulting from (1) Condemnation Actions,
(2) any damage to the Mortgaged Property caused by governmental action that does
not result in a Condemnation Action, or (3) the total or partial taking of the
Land, the Improvements, the Personalty, or any other part of the Mortgaged
Property under the power of eminent domain or otherwise and including any
conveyance in lieu thereof;

 

(g)          contracts, options and other agreements for the sale of the Land,
the Improvements, the Personalty, or any other part of the Mortgaged Property
entered into by Borrower now or in the future, including cash or securities
deposited to secure performance by parties of their obligations;

 

(h)          Leases and Lease guaranties, letters of credit and any other
supporting obligation for any of the Leases given in connection with any of the
Leases, and all Rents;

 

(i)           earnings, royalties, accounts receivable, issues and profits from
the Land, the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the Mortgage Loan and, if Borrower is a cooperative
housing corporation, maintenance charges or assessments payable by shareholders
or residents;

 

(j)           Imposition Deposits;

 

(k)          refunds or rebates of Impositions by any municipal, state or
federal authority or insurance company (other than refunds applicable to periods
before the real property tax year in which this Security Instrument is dated);

 

(l)           tenant security deposits;

 

(m)         names under or by which any of the above Mortgaged Property may be
operated or known, and all trademarks, trade names, and goodwill relating to any
of the Mortgaged Property;

 

(n)          Collateral Accounts and all Collateral Account Funds;

 

(o)          products, and all cash and non-cash proceeds from the conversion,
voluntary or involuntary, of any of the above into cash or liquidated claims,
and the right to collect such proceeds; and

 

(p)          all of Borrower’s right, title and interest in the oil, gas,
minerals, mineral interests, royalties, overriding royalties, production
payments, net profit interests and other interests and estates in, under and on
the Mortgaged Property and other oil, gas and mineral interests with which any
of the foregoing interests or estates are pooled or unitized.

 

“Permitted Encumbrance” means only the easements, restrictions and other matters
listed in a schedule of exceptions to coverage in the Title Policy and Taxes for
the current tax year that are not yet due and payable.

 

Fannie Mae Consolidated, Amended and Restated Multifamily Security
InstrumentForm 6025.FL.ARPage 6Florida01-16© 2016 Fannie Mae

 

 

“Personalty” means all of Borrower’s present and hereafter acquired right, title
and interest in all Goods, accounts, choses of action, chattel paper, documents,
general intangibles (including Software), payment intangibles, instruments,
investment property, letter of credit rights, supporting obligations, computer
information, source codes, object codes, records and data, all telephone numbers
or listings, claims (including claims for indemnity or breach of warranty),
deposit accounts and other property or assets of any kind or nature related to
the Land or the Improvements now or in the future, including operating
agreements, surveys, plans and specifications and contracts for architectural,
engineering and construction services relating to the Land or the Improvements,
and all other intangible property and rights relating to the operation of, or
used in connection with, the Land or the Improvements, including all
governmental permits relating to any activities on the Land.

 

“Prepayment Premium” has the meaning set forth in the Loan Agreement.

 

“Property Jurisdiction” means the jurisdiction in which the Land is located.

 

“Rents” means all rents (whether from residential or non-residential space),
revenues and other income from the Land or the Improvements, including subsidy
payments received from any sources, including payments under any “Housing
Assistance Payments Contract” or other rental subsidy agreement (if any),
parking fees, laundry and vending machine income and fees and charges for food,
health care and other services provided at the Mortgaged Property, whether now
due, past due, or to become due, and tenant security deposits.

 

“Software” means a computer program and any supporting information provided in
connection with a transaction relating to the program. The term does not include
any computer program that is included in the definition of Goods.

 

“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
general, special or otherwise, including assessments for schools, public
betterments and general or local improvements, which are levied, assessed or
imposed by any public authority or quasi-public authority, and which, if not
paid, may become a lien, on the Land or the Improvements or any taxes upon any
Loan Document.

 

“Title Policy” has the meaning set forth in the Loan Agreement.

 

“UCC” means the Uniform Commercial Code in effect in the Property Jurisdiction,
as amended from time to time.

 

“UCC Collateral” means any or all of that portion of the Mortgaged Property in
which a security interest may be granted under the UCC and in which Borrower has
any present or hereafter acquired right, title or interest.

 

2.           Security Agreement; Fixture Filing.

 

(a)          To secure to Lender, the repayment of the Indebtedness, and all
renewals, extensions and modifications thereof, and the performance of the
covenants and agreements of Borrower contained in the Loan Documents, Borrower
hereby pledges, assigns, and grants to Lender a continuing security interest in
the UCC Collateral. This Security Instrument constitutes a security agreement
and a financing statement under the UCC. This Security Instrument also
constitutes a financing statement pursuant to the terms of the UCC with respect
to any part of the Mortgaged Property that is or may become a Fixture under
applicable law, and will be recorded as a “fixture filing” in accordance with
the UCC. Borrower hereby authorizes Lender to file financing statements,
continuation statements and financing statement amendments in such form as
Lender may require to perfect or continue the perfection of this security
interest without the signature of Borrower. If an Event of Default has occurred
and is continuing, Lender shall have the remedies of a secured party under the
UCC or otherwise provided at law or in equity, in addition to all remedies
provided by this Security Instrument and in any Loan Document. Lender may
exercise any or all of its remedies against the UCC Collateral separately or
together, and in any order, without in any way affecting the availability or
validity of Lender’s other remedies. For purposes of the UCC, the debtor is
Borrower and the secured party is Lender. The name and address of the debtor and
secured party are set forth after Borrower’s signature below which are the
addresses from which information on the security interest may be obtained.

 

Fannie Mae Consolidated, Amended and Restated Multifamily Security
InstrumentForm 6025.FL.ARPage 7Florida01-16© 2016 Fannie Mae

 

 

(b)          Borrower represents and warrants that: (1) Borrower maintains its
chief executive office at the location set forth after Borrower’s signature
below, and Borrower will notify Lender in writing of any change in its chief
executive office within five (5) days of such change; (2) Borrower is the record
owner of the Mortgaged Property; (3) Borrower’s state of incorporation,
organization, or formation, if applicable, is as set forth on Page 1 of this
Security Instrument; (4) Borrower’s exact legal name is as set forth on Page 1
of this Security Instrument; (5) Borrower’s organizational identification
number, if applicable, is as set forth after Borrower’s signature below;
(6) Borrower is the owner of the UCC Collateral subject to no liens, charges or
encumbrances other than the lien hereof; (7) except as expressly provided in the
Loan Agreement, the UCC Collateral will not be removed from the Mortgaged
Property without the consent of Lender; and (8) no financing statement covering
any of the UCC Collateral or any proceeds thereof is on file in any public
office except pursuant hereto.

 

(c)          All property of every kind acquired by Borrower after the date of
this Security Instrument which by the terms of this Security Instrument shall be
subject to the lien and the security interest created hereby, shall immediately
upon the acquisition thereof by Borrower and without further conveyance or
assignment become subject to the lien and security interest created by this
Security Instrument. Nevertheless, Borrower shall execute, acknowledge, deliver
and record or file, as appropriate, all and every such further deeds of trust,
mortgages, deeds to secure debt, security agreements, financing statements,
assignments and assurances as Lender shall require for accomplishing the
purposes of this Security Instrument and to comply with the rerecording
requirements of the UCC.

 

3.           Assignment of Leases and Rents; Appointment of Receiver; Lender in
Possession.

 

(a)          As part of the consideration for the Indebtedness, Borrower
absolutely and unconditionally assigns and transfers to Lender all Leases and
Rents. It is the intention of Borrower to establish present, absolute and
irrevocable transfers and assignments to Lender of all Leases and Rents and to
authorize and empower Lender to collect and receive all Rents without the
necessity of further action on the part of Borrower. Borrower and Lender intend
the assignments of Leases and Rents to be effective immediately and to
constitute absolute present assignments, and not assignments for additional
security only. Only for purposes of giving effect to these absolute assignments
of Leases and Rents, and for no other purpose, the Leases and Rents shall not be
deemed to be a part of the Mortgaged Property. However, if these present,
absolute and unconditional assignments of Leases and Rents are not enforceable
by their terms under the laws of the Property Jurisdiction, then each of the
Leases and Rents shall be included as part of the Mortgaged Property, and it is
the intention of Borrower, in such circumstance, that this Security Instrument
create and perfect a lien on each of the Leases and Rents in favor of Lender,
which liens shall be effective as of the date of this Security Instrument.

 

Fannie Mae Consolidated, Amended and Restated Multifamily Security
InstrumentForm 6025.FL.ARPage 8Florida01-16© 2016 Fannie Mae

 

 

(b)          Until an Event of Default has occurred and is continuing, but
subject to the limitations set forth in the Loan Documents, Borrower shall have
a revocable license to exercise all rights, power and authority granted to
Borrower under the Leases (including the right, power and authority to modify
the terms of any Lease, extend or terminate any Lease, or enter into new Leases,
subject to the limitations set forth in the Loan Documents), and to collect and
receive all Rents, to hold all Rents in trust for the benefit of Lender, and to
apply all Rents to pay the Monthly Debt Service Payments and the other amounts
then due and payable under the other Loan Documents, including Imposition
Deposits, and to pay the current costs and expenses of managing, operating and
maintaining the Mortgaged Property, including utilities and Impositions (to the
extent not included in Imposition Deposits), tenant improvements and other
capital expenditures. So long as no Event of Default has occurred and is
continuing (and no event which, with the giving of notice or the passage of
time, or both, would constitute an Event of Default has occurred and is
continuing), the Rents remaining after application pursuant to the preceding
sentence may be retained and distributed by Borrower free and clear of, and
released from, Lender’s rights with respect to Rents under this Security
Instrument.

 

(c)          If an Event of Default has occurred and is continuing, without the
necessity of Lender entering upon and taking and maintaining control of the
Mortgaged Property directly, by a receiver, or by any other manner or proceeding
permitted by the laws of the Property Jurisdiction, the revocable license
granted to Borrower pursuant to Section 3(b) shall automatically terminate, and
Lender shall immediately have all rights, powers and authority granted to
Borrower under any Lease (including the right, power and authority to modify the
terms of any such Lease, or extend or terminate any such Lease) and, without
notice, Lender shall be entitled to all Rents as they become due and payable,
including Rents then due and unpaid. During the continuance of an Event of
Default, Borrower authorizes Lender to collect, sue for and compromise Rents and
directs each tenant of the Mortgaged Property to pay all Rents to, or as
directed by, Lender, and Borrower shall, upon Borrower’s receipt of any Rents
from any sources, pay the total amount of such receipts to Lender. Although the
foregoing rights of Lender are self-effecting, at any time during the
continuance of an Event of Default, Lender may make demand for all Rents, and
Lender may give, and Borrower hereby irrevocably authorizes Lender to give,
notice to all tenants of the Mortgaged Property instructing them to pay all
Rents to Lender. No tenant shall be obligated to inquire further as to the
occurrence or continuance of an Event of Default, and no tenant shall be
obligated to pay to Borrower any amounts that are actually paid to Lender in
response to such a notice. Any such notice by Lender shall be delivered to each
tenant personally, by mail or by delivering such demand to each rental unit.

 

(d)          If an Event of Default has occurred and is continuing, Lender may,
regardless of the adequacy of Lender’s security or the solvency of Borrower, and
even in the absence of waste, enter upon, take and maintain full control of the
Mortgaged Property, and may exclude Borrower and its agents and employees
therefrom, in order to perform all acts that Lender, in its discretion,
determines to be necessary or desirable for the operation and maintenance of the
Mortgaged Property, including the execution, cancellation or modification of
Leases, the collection of all Rents (including through use of a lockbox, at
Lender’s election), the making of repairs to the Mortgaged Property and the
execution or termination of contracts providing for the management, operation or
maintenance of the Mortgaged Property, for the purposes of enforcing this
assignment of Rents, protecting the Mortgaged Property or the security of this
Security Instrument and the Mortgage Loan, or for such other purposes as Lender
in its discretion may deem necessary or desirable.

 

Fannie Mae Consolidated, Amended and Restated Multifamily Security
InstrumentForm 6025.FL.ARPage 9Florida01-16© 2016 Fannie Mae

 

 

(e)          Notwithstanding any other right provided Lender under this Security
Instrument or any other Loan Document, if an Event of Default has occurred and
is continuing, and regardless of the adequacy of Lender’s security or Borrower’s
solvency, and without the necessity of giving prior notice (oral or written) to
Borrower, Lender may apply to any court having jurisdiction for the appointment
of a receiver for the Mortgaged Property to take any or all of the actions set
forth in Section 3. If Lender elects to seek the appointment of a receiver for
the Mortgaged Property at any time after an Event of Default has occurred and is
continuing, Borrower, by its execution of this Security Instrument, expressly
consents to the appointment of such receiver, including the appointment of a
receiver ex parte, if permitted by applicable law. Borrower consents to
shortened time consideration of a motion to appoint a receiver. Lender or the
receiver, as applicable, shall be entitled to receive a reasonable fee for
managing the Mortgaged Property and such fee shall become an additional part of
the Indebtedness. Immediately upon appointment of a receiver or Lender’s entry
upon and taking possession and control of the Mortgaged Property, possession of
the Mortgaged Property and all documents, records (including records on
electronic or magnetic media), accounts, surveys, plans, and specifications
relating to the Mortgaged Property, and all security deposits and prepaid Rents,
shall be surrendered to Lender or the receiver, as applicable. If Lender or
receiver takes possession and control of the Mortgaged Property, Lender or
receiver may exclude Borrower and its representatives from the Mortgaged
Property.

 

(f)          The acceptance by Lender of the assignments of the Leases and Rents
pursuant to this Section 3 shall not at any time or in any event obligate Lender
to take any action under any Loan Document or to expend any money or to incur
any expense. Lender shall not be liable in any way for any injury or damage to
person or property sustained by any Person in, on or about the Mortgaged
Property. Prior to Lender’s actual entry upon and taking possession and control
of the Land and Improvements, Lender shall not be:

 

(1)         obligated to perform any of the terms, covenants and conditions
contained in any Lease (or otherwise have any obligation with respect to any
Lease);

 

(2)         obligated to appear in or defend any action or proceeding relating
to any Lease or the Mortgaged Property; or

 

(3)         responsible for the operation, control, care, management or repair
of the Mortgaged Property or any portion of the Mortgaged Property.

 

The execution of this Security Instrument shall constitute conclusive evidence
that all responsibility for the operation, control, care, management and repair
of the Mortgaged Property is and shall be that of Borrower, prior to such actual
entry and taking possession and control by Lender of the Land and Improvements.

 

(g)          Lender shall be liable to account only to Borrower and only for
Rents actually received by Lender. Lender shall not be liable to Borrower,
anyone claiming under or through Borrower or anyone having an interest in the
Mortgaged Property by reason of any act or omission of Lender under this
Section 3, and Borrower hereby releases and discharges Lender from any such
liability to the fullest extent permitted by law, provided that Lender shall not
be released from liability that occurs as a result of Lender’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction
pursuant to a final, non-appealable court order. If the Rents are not sufficient
to meet the costs of taking control of and managing the Mortgaged Property and
collecting the Rents, any funds expended by Lender for such purposes shall be
added to, and become a part of, the principal balance of the Indebtedness, be
immediately due and payable, and bear interest at the Default Rate from the date
of disbursement until fully paid. Any entering upon and taking control of the
Mortgaged Property by Lender or the receiver, and any application of Rents as
provided in this Security Instrument, shall not cure or waive any Event of
Default or invalidate any other right or remedy of Lender under applicable law
or provided for in this Security Instrument or any Loan Document.

 

Fannie Mae Consolidated, Amended and Restated Multifamily Security
InstrumentForm 6025.FL.ARPage 10Florida01-16© 2016 Fannie Mae

 

 

4.           Protection of Lender’s Security.

 

If Borrower fails to perform any of its obligations under this Security
Instrument or any other Loan Document, or any action or proceeding is commenced
that purports to affect the Mortgaged Property, Lender’s security, rights or
interests under this Security Instrument or any Loan Document (including eminent
domain, insolvency, code enforcement, civil or criminal forfeiture, enforcement
of Environmental Laws, fraudulent conveyance or reorganizations or proceedings
involving a debtor or decedent), Lender may, at its option, make such
appearances, disburse or pay such sums and take such actions, whether before or
after an Event of Default or whether directly or to any receiver for the
Mortgaged Property, as Lender reasonably deems necessary to perform such
obligations of Borrower and to protect the Mortgaged Property or Lender’s
security, rights or interests in the Mortgaged Property or the Mortgage Loan,
including:

 

(a)          paying fees and out-of-pocket expenses of attorneys, accountants,
inspectors and consultants;

 

(b)          entering upon the Mortgaged Property to make repairs or secure the
Mortgaged Property;

 

(c)          obtaining (or force-placing) the insurance required by the Loan
Documents; and

 

(d)          paying any amounts required under any of the Loan Documents that
Borrower has failed to pay.

 

Any amounts so disbursed or paid by Lender shall be added to, and become part
of, the principal balance of the Indebtedness, be immediately due and payable
and bear interest at the Default Rate from the date of disbursement until fully
paid. The provisions of this Section 4 shall not be deemed to obligate or
require Lender to incur any expense or take any action.

 

5.           Default; Acceleration; Remedies.

 

(a)          If an Event of Default has occurred and is continuing, Lender, at
its option, may declare the Indebtedness to be immediately due and payable
without further demand, and may either with or without entry or taking
possession as herein provided or otherwise, proceed by suit or suits at law or
in equity or any other appropriate proceeding or remedy (1) to enforce payment
of the Mortgage Loan; (2) to foreclose this Security Instrument judicially or
non-judicially; (3) to enforce or exercise any right under any Loan Document;
and (4) to pursue any one (1) or more other remedies provided in this Security
Instrument or in any other Loan Document or otherwise afforded by applicable
law. Each right and remedy provided in this Security Instrument or any other
Loan Document is distinct from all other rights or remedies under this Security
Instrument or any other Loan Document or otherwise afforded by applicable law,
and each shall be cumulative and may be exercised concurrently, independently,
or successively, in any order. Borrower has the right to bring an action to
assert the nonexistence of an Event of Default or any other defense of Borrower
to acceleration and sale.

 

Fannie Mae Consolidated, Amended and Restated Multifamily Security
InstrumentForm 6025.FL.ARPage 11Florida01-16© 2016 Fannie Mae

 

 

(b)          In connection with any sale made under or by virtue of this
Security Instrument, the whole of the Mortgaged Property may be sold in one (1)
parcel as an entirety or in separate lots or parcels at the same or different
times, all as Lender may determine in its sole discretion. Lender shall have the
right to become the purchaser at any such sale. In the event of any such sale,
the outstanding principal amount of the Mortgage Loan and the other
Indebtedness, if not previously due, shall be and become immediately due and
payable without demand or notice of any kind. If the Mortgaged Property is sold
for an amount less than the amount outstanding under the Indebtedness, the
deficiency shall be determined by the purchase price at the sale or sales.
Borrower waives any and all rights to file or pursue permissive counterclaims in
connection with any legal action brought by Lender under this Security
Instrument, the Note, or any other Loan Document. To the extent not prohibited
by applicable law, Borrower waives all rights, claims, and defenses with respect
to Lender’s ability to obtain a deficiency judgment.

 

(c)          Borrower acknowledges and agrees that the proceeds of any sale
shall be applied as determined by Lender unless otherwise required by applicable
law.

 

(d)          In connection with the exercise of Lender’s rights and remedies
under this Security Instrument and any other Loan Document, there shall be
allowed and included as Indebtedness: (1) all expenditures and expenses
authorized by applicable law and all other expenditures and expenses which may
be paid or incurred by or on behalf of Lender for reasonable legal fees,
appraisal fees, outlays for documentary and expert evidence, stenographic
charges and publication costs; (2) all expenses of any environmental site
assessments, environmental audits, environmental remediation costs, appraisals,
surveys, engineering studies, wetlands delineations, flood plain studies, and
any other similar testing or investigation deemed necessary or advisable by
Lender incurred in preparation for, contemplation of or in connection with the
exercise of Lender’s rights and remedies under the Loan Documents; and (3) costs
(which may be reasonably estimated as to items to be expended in connection with
the exercise of Lender’s rights and remedies under the Loan Documents), fees,
charges, and taxes (including documentary stamp tax, intangible taxes (recurring
and non-recurring)), including costs of procuring all abstracts of title, title
searches and examinations, title insurance policies, and similar data and
assurance with respect to title as Lender may deem reasonably necessary either
to prosecute any suit or to evidence the true conditions of the title to or the
value of the Mortgaged Property to bidders at any sale which may be held in
connection with the exercise of Lender’s rights and remedies under the Loan
Documents. All expenditures and expenses of the nature mentioned in this
Section 5, and such other expenses and fees as may be incurred in the protection
of the Mortgaged Property and rents and income therefrom and the maintenance of
the lien of this Security Instrument, including the fees of any attorney
employed by Lender in any litigation or proceedings affecting this Security
Instrument, the Note, the other Loan Documents, or the Mortgaged Property,
including bankruptcy proceedings, any Foreclosure Event, or in preparation of
the commencement or defense of any proceedings or threatened suit or proceeding,
or otherwise in dealing specifically therewith, shall be so much additional
Indebtedness and shall be immediately due and payable by Borrower, with interest
thereon at the Default Rate until paid.

 

(e)          Any action taken by Lender pursuant to the provisions of this
Section 5 shall comply with the laws of the Property Jurisdiction. Such
applicable laws shall take precedence over the provisions of this Section 5, but
shall not invalidate or render unenforceable any other provision of any Loan
Document that can be construed in a manner consistent with any applicable law.
If any provision of this Security Instrument shall grant to Lender (including
Lender acting as a mortgagee-in-possession), or a receiver appointed pursuant to
the provisions of this Security Instrument any powers, rights or remedies prior
to, upon, during the continuance of or following an Event of Default that are
more limited than the powers, rights, or remedies that would otherwise be vested
in such party under any applicable law in the absence of said provision, such
party shall be vested with the powers, rights, and remedies granted in such
applicable law to the full extent permitted by law.

 

Fannie Mae Consolidated, Amended and Restated Multifamily Security
InstrumentForm 6025.FL.ARPage 12Florida01-16© 2016 Fannie Mae

 

 

6.           Waiver of Statute of Limitations and Marshaling.

 

Borrower hereby waives the right to assert any statute of limitations as a bar
to the enforcement of the lien of this Security Instrument or to any action
brought to enforce any Loan Document. Notwithstanding the existence of any other
security interests in the Mortgaged Property held by Lender or by any other
party, Lender shall have the right to determine the order in which any or all of
the Mortgaged Property shall be subjected to the remedies provided in this
Security Instrument and/or any other Loan Document or by applicable law. Lender
shall have the right to determine the order in which any or all portions of the
Indebtedness are satisfied from the proceeds realized upon the exercise of such
remedies. Borrower, for itself and all who may claim by, through or under it,
and any party who now or in the future acquires a security interest in the
Mortgaged Property and who has actual or constructive notice of this Security
Instrument, waives any and all right to require the marshaling of assets or to
require that any of the Mortgaged Property be sold in the inverse order of
alienation or that any of the Mortgaged Property be sold in parcels (at the same
time or different times) in connection with the exercise of any of the remedies
provided in this Security Instrument or any other Loan Document, or afforded by
applicable law.

 

7.           Waiver of Redemption; Rights of Tenants.

 

(a)          Borrower hereby covenants and agrees that it will not at any time
apply for, insist upon, plead, avail itself, or in any manner claim or take any
advantage of, any appraisement, stay, exemption or extension law or any
so-called “Moratorium Law” now or at any time hereafter enacted or in force in
order to prevent or hinder the enforcement or foreclosure of this Security
Instrument. Without limiting the foregoing:

 

(1)         Borrower, for itself and all Persons who may claim by, through or
under Borrower, hereby expressly waives any so-called “Moratorium Law” and any
and all rights of reinstatement and redemption, if any, under any order or
decree of foreclosure of this Security Instrument, it being the intent hereof
that any and all such “Moratorium Laws”, and all rights of reinstatement and
redemption of Borrower and of all other Persons claiming by, through or under
Borrower are and shall be deemed to be hereby waived to the fullest extent
permitted by the laws of the Property Jurisdiction;

 

(2)         Borrower shall not invoke or utilize any such law or laws or
otherwise hinder, delay or impede the execution of any right, power remedy
herein or otherwise granted or delegated to Lender but will suffer and permit
the execution of every such right, power and remedy as though no such law or
laws had been made or enacted; and

 

(3)         if Borrower is a trust, Borrower represents that the provisions of
this Section 7 (including the waiver of reinstatement and redemption rights)
were made at the express direction of Borrower’s beneficiaries and the persons
having the power of direction over Borrower, and are made on behalf of the trust
estate of Borrower and all beneficiaries of Borrower, as well as all other
persons mentioned above.

 

(b)          Lender shall have the right to foreclose subject to the rights of
any tenant or tenants of the Mortgaged Property having an interest in the
Mortgaged Property prior to that of Lender. The failure to join any such tenant
or tenants of the Mortgaged Property as party defendant or defendants in any
such civil action or the failure of any decree of foreclosure and sale to
foreclose their rights shall not be asserted by Borrower as a defense in any
civil action instituted to collect the Indebtedness, or any part thereof or any
deficiency remaining unpaid after foreclosure and sale of the Mortgaged
Property, any statute or rule of law at any time existing to the contrary
notwithstanding.

 

Fannie Mae Consolidated, Amended and Restated Multifamily Security
InstrumentForm 6025.FL.ARPage 13Florida01-16© 2016 Fannie Mae

 

 

8.           Notice.

 

(a)          All notices under this Security Instrument shall be:

 

(1)          in writing, and shall be (A) delivered, in person, (B) mailed,
postage prepaid, either by registered or certified delivery, return receipt
requested, or (C) sent by overnight express courier;

 

(2)          addressed to the intended recipient at its respective address set
forth at the end of this Security Instrument; and

 

(3)          deemed given on the earlier to occur of:

 

(A)         the date when the notice is received by the addressee; or

 

(B)         if the recipient refuses or rejects delivery, the date on which the
notice is so refused or rejected, as conclusively established by the records of
the United States Postal Service or such express courier service.

 

(b)          Any party to this Security Instrument may change the address to
which notices intended for it are to be directed by means of notice given to the
other party in accordance with this Section 8.

 

(c)          Any required notice under this Security Instrument which does not
specify how notices are to be given shall be given in accordance with this
Section 8.

 

9.           Mortgagee-in-Possession.

 

Borrower acknowledges and agrees that the exercise by Lender of any of the
rights conferred in this Security Instrument shall not be construed to make
Lender a mortgagee-in-possession of the Mortgaged Property so long as Lender has
not itself entered into actual possession of the Land and Improvements.

 

10.         Release.

 

Upon payment in full of the Indebtedness, Lender shall cause the release of this
Security Instrument and Borrower shall pay Lender’s costs incurred in connection
with such release.

 

11.         Florida State Specific Provisions.

 

(a)          It is the intention of the parties hereto to comply with the usury
laws of applicable governmental authority; accordingly, it is agreed that,
notwithstanding any provision to the contrary in the Note, this Security
Instrument, or any of the other Loan Documents, no such provision shall require
the payment or permit the collection of interest in excess of the maximum
permitted by law. In determining the maximum rate allowed, Lender may take
advantage of any state or federal law, rule, or regulation in effect from time
to time which may govern the maximum rate of interest which may be charged. If
any excess of interest in such respect is provided for, or shall be adjudicated
to be so provided for, in the Note, this Security Instrument, or in any of the
other Loan Documents, then in such event: (1) the provisions of this Section 11
shall govern and control; (2) neither Borrower nor its heirs, personal
representatives, successors, or assigns or any other party liable for the
payment thereof, shall be obligated to pay the amount of such interest to the
extent that it is in excess of the maximum amount permitted by law; (3) any such
excess which may have been collected shall be either applied as a credit against
the then unpaid principal amount of the Note or refunded to Borrower; and
(4) the Interest Rate shall be automatically reduced to the maximum lawful
contract rate allowed under the applicable usury laws.

 

Fannie Mae Consolidated, Amended and Restated Multifamily Security
InstrumentForm 6025.FL.ARPage 14Florida01-16© 2016 Fannie Mae

 

 

(b)          Lender may from time to time, in Lender’s discretion, make optional
future or additional advances (collectively, “Future Advances”) to Borrower,
except that at no time shall the unpaid principal balance of all indebtedness
secured by the lien of this Security Instrument, including Future Advances, be
greater than an amount equal to two hundred percent (200%) of the original
principal amount of the Note plus accrued interest and amounts disbursed by
Lender under this Security Instrument or the Loan Agreement or any other
provision of this Security Instrument that treats a disbursement by Lender as
being made under this Security Instrument or the Loan Agreement. All Future
Advances shall be made, if at all, within twenty (20) years after the date of
this Security Instrument, or within such lesser period that may in the future be
provided by law as a prerequisite for the sufficiency of actual or record notice
of Future Advances as against the rights of creditors or subsequent purchasers
for value. Borrower shall, immediately upon request by Lender, execute and
deliver to Lender a promissory note evidencing each Future Advance together with
a notice of such Future Advance in recordable form. All promissory notes
evidencing Future Advances shall be secured, pari passu, by the lien of this
Security Instrument, and each reference in this Security Instrument or the Loan
Agreement to the Note shall be deemed to be a reference to all promissory notes
evidencing Future Advances.

 

12.         Governing Law; Consent to Jurisdiction and Venue.

 

This Security Instrument shall be governed by the laws of the Property
Jurisdiction without giving effect to any choice of law provisions thereof that
would result in the application of the laws of another jurisdiction. Borrower
agrees that any controversy arising under or in relation to this Security
Instrument shall be litigated exclusively in the Property Jurisdiction. The
state and federal courts and authorities with jurisdiction in the Property
Jurisdiction shall have exclusive jurisdiction over all controversies that arise
under or in relation to any security for the Indebtedness. Borrower irrevocably
consents to service, jurisdiction, and venue of such courts for any such
litigation and waives any other venue to which it might be entitled by virtue of
domicile, habitual residence or otherwise.

 

13.         Miscellaneous Provisions.

 

(a)          This Security Instrument shall bind, and the rights granted by this
Security Instrument shall benefit, the successors and assigns of Lender. This
Security Instrument shall bind, and the obligations granted by this Security
Instrument shall inure to, any permitted successors and assigns of Borrower
under the Loan Agreement. If more than one (1) person or entity signs this
Security Instrument as Borrower, the obligations of such persons and entities
shall be joint and several. The relationship between Lender and Borrower shall
be solely that of creditor and debtor, respectively, and nothing contained in
this Security Instrument shall create any other relationship between Lender and
Borrower. No creditor of any party to this Security Instrument and no other
person shall be a third party beneficiary of this Security Instrument or any
other Loan Document.

 

Fannie Mae Consolidated, Amended and Restated Multifamily Security
InstrumentForm 6025.FL.ARPage 15Florida01-16© 2016 Fannie Mae

 

 

(b)          The invalidity or unenforceability of any provision of this
Security Instrument or any other Loan Document shall not affect the validity or
enforceability of any other provision of this Security Instrument or of any
other Loan Document, all of which shall remain in full force and effect. This
Security Instrument contains the complete and entire agreement among the parties
as to the matters covered, rights granted and the obligations assumed in this
Security Instrument. This Security Instrument may not be amended or modified
except by written agreement signed by the parties hereto.

 

(c)          The following rules of construction shall apply to this Security
Instrument:

 

(1)         The captions and headings of the sections of this Security
Instrument are for convenience only and shall be disregarded in construing this
Security Instrument.

 

(2)         Any reference in this Security Instrument to an “Exhibit” or
“Schedule” or a “Section” or an “Article” shall, unless otherwise explicitly
provided, be construed as referring, respectively, to an exhibit or schedule
attached to this Security Instrument or to a Section or Article of this Security
Instrument.

 

(3)         Any reference in this Security Instrument to a statute or regulation
shall be construed as referring to that statute or regulation as amended from
time to time.

 

(4)         Use of the singular in this Security Instrument includes the plural
and use of the plural includes the singular.

 

(5)         As used in this Security Instrument, the term “including” means
“including, but not limited to” or “including, without limitation,” and is for
example only, and not a limitation.

 

(6)         Whenever Borrower’s knowledge is implicated in this Security
Instrument or the phrase “to Borrower’s knowledge” or a similar phrase is used
in this Security Instrument, Borrower’s knowledge or such phrase(s) shall be
interpreted to mean to the best of Borrower’s knowledge after reasonable and
diligent inquiry and investigation.

 

(7)         Unless otherwise provided in this Security Instrument, if Lender’s
approval, designation, determination, selection, estimate, action or decision is
required, permitted or contemplated hereunder, such approval, designation,
determination, selection, estimate, action or decision shall be made in Lender’s
sole and absolute discretion.

 

(8)         All references in this Security Instrument to a separate instrument
or agreement shall include such instrument or agreement as the same may be
amended or supplemented from time to time pursuant to the applicable provisions
thereof.

 

(9)         “Lender may” shall mean at Lender’s discretion, but shall not be an
obligation.

 

14.         Time is of the Essence.

 

Borrower agrees that, with respect to each and every obligation and covenant
contained in this Security Instrument and the other Loan Documents, time is of
the essence.

 

Fannie Mae Consolidated, Amended and Restated Multifamily Security
InstrumentForm 6025.FL.ARPage 16Florida01-16© 2016 Fannie Mae

 

 

15.         WAIVER OF TRIAL BY JURY.

 

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BORROWER AND LENDER
(BY ITS ACCEPTANCE HEREOF) (A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY
WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS SECURITY INSTRUMENT OR THE
RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER THAT IS TRIABLE OF RIGHT
BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE
TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH OF BORROWER AND LENDER,
KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

16.         Acknowledgment of Receipt.

 

Borrower acknowledges receipt of a copy of this Security Instrument, the Note
and the other Loan Documents.

 

17.         No Novation.

 

This Security Instrument, the Note, the Loan Agreement, and the Loan Documents
contain all of the terms, covenants and conditions of the Mortgage Loan. This
Security Instrument, does not extinguish the original indebtedness or discharge
or release the Original Mortgage or any other security and is not intended to be
a substitution or novation of the original indebtedness.

 

ATTACHED EXHIBITS. The following Exhibits are attached to this Security
Instrument and incorporated fully herein by reference:

 

x   Exhibit A Description of the Land (required)         x   Exhibit B
Modifications to Security Instrument (Condominium Subordination)

 

[Remainder of Page Intentionally Blank]

 

Fannie Mae Consolidated, Amended and Restated Multifamily Security
InstrumentForm 6025.FL.ARPage 17Florida01-16© 2016 Fannie Mae

 

 

¨[PROVISION 1 – CHECK BOX IF INTEREST RATE IS FIXED] THIS IS A BALLOON MORTGAGE
AND THE FINAL PRINCIPAL PAYMENT OR THE PRINCIPAL BALANCE DUE UPON MATURITY IS
$____________, TOGETHER WITH ACCRUED INTEREST, IF ANY, AND ALL ADVANCEMENTS MADE
BY THE MORTGAGEE (LENDER) UNDER THE TERMS OF THIS SECURITY INSTRUMENT.

 

x[PROVISION 2 – CHECK BOX IF INTEREST RATE IS VARIABLE] THIS IS A BALLOON
MORTGAGE SECURING A VARIABLE ADJUSTABLE RATE OBLIGATION, ASSUMING THAT THE
INITIAL RATE OF INTEREST WERE TO APPLY FOR THE ENTIRE TERM OF THE SECURITY
INSTRUMENT, THE FINAL PRINCIPAL PAYMENT OR THE PRINCIPAL BALANCE DUE UPON
MATURITY WOULD BE APPROXIMATELY $50,517,700.00, TOGETHER WITH ACCRUED INTEREST,
IF ANY, AND ALL ADVANCEMENTS MADE BY THE MORTGAGEE (LENDER) UNDER THE TERMS OF
THIS SECURITY INSTRUMENT. THE ACTUAL BALANCE DUE UPON MATURITY MAY VARY
DEPENDING ON CHANGES IN THE RATE OF INTEREST.

 

IN WITNESS WHEREOF, Borrower has signed and delivered this Security Instrument
under seal (where applicable) or has caused this Security Instrument to be
signed and delivered by its duly authorized representative under seal (where
applicable). Where applicable law so provides, Borrower intends that this
Security Instrument shall be deemed to be signed and delivered as a sealed
instrument.

 

[Remainder of Page Intentionally Blank]

 

Fannie Mae Consolidated, Amended and Restated Multifamily Security
InstrumentForm 6025.FL.ARPage 18Florida01-16© 2016 Fannie Mae

 

 



WITNESS:   BORROWER:       /s/ Molly Brown   BR CARROLL LANSBROOK, LLC, a
Delaware Print Name: Molly Brown   limited liability company         /s/ Michael
L. Konig   By: /s/ Jordan Ruddy Print Name: Michael L. Konig     Jordan Ruddy  
    Authorized Signatory

 

STATE OF NEW YORK

 

CITY/COUNTY OF NEW YORK, ss:

 

I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
state aforesaid and in the county aforesaid to take acknowledgments, personally
appeared Jordan Ruddy, to me known to be the person described in and who
executed the foregoing instrument as the Authorized Signatory of BR Carroll
Lansbrook, LLC, a Delaware limited liability company, and acknowledged to me
that he/she as such officer of the [general partner/managing member], being
authorized to do so, executed the foregoing instrument for the purposes therein
contained in the name of such limited liability company by himself/herself as
Authorized Signatory of the [general partner/managing member].

 

Witness my hand and official seal in the county and state aforesaid, this 1st
day of July, 2016.

 

  /s/ Dale Pozzi   Notary Public

 

My Commission Expires: January 28, 2017

 

Fannie Mae Consolidated, Amended and Restated Multifamily Security
InstrumentForm 6025.FL.ARPage 19Florida01-16© 2016 Fannie Mae

 

 

The name, chief executive office and organizational identification number of
Borrower (as Debtor under any applicable Uniform Commercial Code) are:

 

§Debtor Name/Record Owner: BR Carroll Lansbrook, LLC

§Debtor Chief Executive Office Address:
c/o Bluerock Real Estate, L.L.C.
712 Fifth Avenue, 9th Floor
New York, New York 10019

§Debtor Organizational ID Number: 5481346

 

The name and chief executive office of Lender (as Secured Party) are:

 

§Secured Party Name: Walker & Dunlop, LLC

§Secured Party Chief Executive Office Address:

7501 Wisconsin Avenue, Suite 1200E
Bethesda, Maryland 20814

 

Fannie Mae Consolidated, Amended and Restated Multifamily Security
InstrumentForm 6025.FL.ARPage 20Florida01-16© 2016 Fannie Mae

 

 

Consent to the Consolidated, Amended and Restated Multifamily Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing is hereby
evidenced by Walker & Dunlop, LLC, a Delaware limited liability company, the
holder of the Note.

 

WITNESS:   WALKER & DUNLOP, LLC, a Delaware limited liability company /s/ Rob
Littleton     Print Name: Rob Littleton         By: /s/ Holly Shonosky      
Holly Shonosky /s/ Carter Bryant     Senior Closing Officer Print Name: Carter
Bryant      

 

STATE OF GEORGIA

 

CITY/COUNTY OF FAYETTE, ss:

 

I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
state aforesaid and in the county aforesaid to take acknowledgments, personally
appeared Holly Shonosky, to me known to be the person described in and who
executed the foregoing instrument as the Senior Closing Officer of Walker &
Dunlop, LLC, a Delaware limited liability company, and acknowledged to me that
she as such officer, being authorized to do so, executed the foregoing
instrument for the purposes therein contained in the name of such limited
liability company by herself as Senior Closing Officer.

 

Witness my hand and official seal in the county and state aforesaid, this 24th
day of June, 2016.

 

  /s/ S. Michelle Potts   Notary Public

 

My Commission Expires: June 8, 2019

 

Fannie Mae Consolidated, Amended and Restated Multifamily Security
InstrumentForm 6025.FL.ARPage 21Florida01-16© 2016 Fannie Mae

 

 

EXHIBIT A

 

DESCRIPTION OF THE LAND

 

PARCEL 1:

 

UNITS as shown on Exhibit "A" LEGAL DESCRIPTION being in the following:

 

LANSBROOK VILLAGE CONDOMINIUM, a Condominium according to the Declaration of
Condominium thereof, as recorded in O.R. Book 14696, Pages 673 through 874,
inclusive and according to the Plat thereof recorded in Condominium Book 139,
Pages 42 through 62, inclusive and all amendments thereof, of the Public Records
of Pinellas County, Florida, together with an undivided interest in the common
elements for each unit described in Exhibit "A" LEGAL DESCRIPTION.

 

PARCEL 2:

Easements in and to the common elements and limited common elements, as more
particularly defined and described in the Declaration of Covenants, Conditions,
Restrictions and Easements for The Villages at Lansbrook (The “Villages at
Lansbrook Declaration, recorded December 17, 1999, in O.R. Book 10758, Page 763,
as further supplemented by the document recorded in O.R. Book 10758, Page 855,
as further supplemented by the document recorded in O.R. Book 11378, Page 120
and as Amended and Restated by Amended and Restated Declaration of Covenants,
Conditions, Restrictions and Easements for Village of Lansbrook, recorded in
O.R. Book 12489, Page 2341, Second Amended and Restated Declaration of
Covenants, Conditions, Restrictions and Easements for Villages of Lansbrook
recorded October 4, 2004, in O.R. Book 13864, Page 2510, all of the Public
Records of Pinellas County, Florida, LESS and EXCEPT those easement areas
created under the aforementioned documentation that are located within Parcel 1
described above.

 

PARCEL 3:

Drainage and retention easements over the drainage area more particularly
described and defined in the Declaration of Drainage Easements and Maintenance
Agreement (the “Drainage Declaration”) recorded October 15, 1993, in O.R. Book
8437, Page 1145, as modified by O.R. Book 9109, Page 1086 and as supplemented by
document recorded in O.R. Book 11378, Page 111, all of the Public Records of
Pinellas County, Florida.

 

Fannie Mae Consolidated, Amended and Restated Multifamily Security
InstrumentForm 6025.FL.ARPage A-1Florida01-16© 2016 Fannie Mae



 

 

EXHIBIT “A” LEGAL DESCRIPTION

 

1) C01-101 36) C05-106 71) C09-203 106) C14-201 2) C01-102 37) C05-202 72)
C09-204 107) C14-202 3) C01-103 38) C05-203 73) C10-101 108) C14-204 4) C01-104
39) C05-204 74) C10-102 109) C15-101 5) C01-106 40) C05-205 75) C10-103 110)
C15-102 6) C01-201 41) C05-206 76) C10-104 111) C15-103 7) C01-202 42) C06-101
77) C10-105 112) C15-104 8) C01-204 43) C06-102 78) C10-106 113) C15-201 9)
C01-205 44) C06-103 79) C10-201 114) C15-202 10) C01-206 45) C06-104 80) C10-202
115) C15-203 11) C02-101 46) C06-201 81) C10-203 116) C15-204 12) C02-103 47)
C06-202 82) C10-205 117) C16-101 13) C02-104 48) C06-203 83) C10-206 118)
C16-102 14) C02-201 49) C06-204 84) C11-101 119) C16-104 15) C02-202 50) C07-104
85) C11-102 120) C16-201 16) C02-203 51) C07-105 86) C11-103 121) C16-202 17)
C03-101 52) C07-106 87) C11-104 122) C16-203 18) C03-102 53) C07-201 88) C11-201
123) C16-204 19) C03-104 54) C07-202 89) C11-202 124) C17-102 20) C03-105 55)
C07-203 90) C11-203 125) C17-103 21) C03-106 56) C07-204 91) C11-204 126)
C17-104 22) C03-201 57) C07-206 92) C12-101 127) C17-201 23) C03-202 58) C08-101
93) C12-102 128) C17-202 24) C03-203 59) C08-103 94) C12-104 129) C17-203 25)
C03-204 60) C08-104 95) C12-201 130) C17-204 26) C03-205 61) C08-201 96) C12-202
131) C18-101 27) C04-101 62) C08-202 97) C12-203 132) C18-102 28) C04-102 63)
C08-203 98) C13-101 133) C18-103 29) C04-103 64) C08-204 99) C13-102 134)
C18-104 30) C04-104 65) C09-101 100) C13-104 135) C18-201 31) C04-201 66)
C09-102 101) C13-201 136) C18-202 32) C04-203 67) C09-103 102) C13-203 137)
C18-203 33) C04-204 68) C09-104 103) C13-204 138) C18-204 34) C05-104 69)
C09-201 104) C14-102 139) C19-102 35) C05-105 70) C09-202 105) C14-104 140)
C19-103

 

Fannie Mae Consolidated Amended and Restated Multifamily Security InstrumentForm
XXXXPage A-2FloridaXX-10© 2010 Fannie Mae



 

 

141) C19-104 176) C23-205 211) H02-104 246) H06-307 142) C19-201 177) C23-206
212) H02-105 247) H06-308 143) C19-203 178) C24-101 213) H02-106 248) H07-102
144) C19-204 179) C24-102 214) H02-108 249) H07-103 145) C20-101 180) C24-103
215) H03-101 250) H07-104 146) C20-102 181) C24-201 216) H03-103 251) H08-101
147) C20-103 182) C24-203 217) H03-104 252) H08-103 148) C20-104 183) C24-204
218) H03-105 253) H09-102 149) C20-201 184) C25-101 219) H03-106 254) H09-103
150) C20-203 185) C25-102 220) H03-107 255) H09-104 151) C20-204 186) C25-103
221) H04-101 256) H09-105 152) C21-101 187) C25-104 222) H04-105 257) H09-106
153) C21-102 188) C25-105 223) H04-106 258) H09-107 154) C21-103 189) C25-201
224) H05-101 259) H09-108 155) C21-104 190) C25-202 225) H05-103 260) H10-101
156) C21-201 191) C25-203 226) H05-104 261) H10-102 157) C21-202 192) C25-204
227) H06-101 262) H10-103 158) C21-203 193) C25-205 228) H06-102 263) H10-105
159) C22-103 194) C25-206 229) H06-104 264) H10-106 160) C22-104 195) C26-101
230) H06-106 265) H10-107 161) C22-105 196) C26-102 231) H06-107 266) H10-108
162) C22-106 197) C26-104 232) H06-108 267) H10-201 163) C22-204 198) C26-201
233) H06-201 268) H10-203 164) C22-205 199) C26-202 234) H06-202 269) H10-204
165) C22-206 200) C26-203 235) H06-203 270) H10-205 166) C23-101 201) C26-204
236) H06-204 271) H10-206 167) C23-102 202) H01-102 237) H06-206 272) H10-207
168) C23-103 203) H01-103 238) H06-207 273) H10-301 169) C23-104 204) H01-104
239) H06-208 274) H10-302 170) C23-105 205) H01-105 240) H06-301 275) H10-303
171) C23-106 206) H01-106 241) H06-302 276) H10-304 172) C23-201 207) H01-107
242) H06-303 277) H10-305 173) C23-202 208) H01-108 243) H06-304 278) H10-306
174) C23-203 209) H02-101 244) H06-305 279) H10-307 175) C23-204 210) H02-103
245) H06-306 280) H10-308

 

Fannie Mae Consolidated Amended and Restated Multifamily Security InstrumentForm
XXXXPage A-3FloridaXX-10© 2010 Fannie Mae



 

 

281) H11-102 316) H14-105 351) H18-101 386) H23-103 282) H11-103 317) H14-106
352) H18-102 387) H23-104 283) H11-105 318) H15-101 353) H18-103 388) H23-105
284) H11-106 319) H15-102 354) H18-104 389) H23-106 285) H11-107 320) H15-104
355) H18-105 390) H23-107 286) H11-108 321) H15-106 356) H18-106 391) H24-101
287) H11-109 322) H15-108 357) H18-108 392) H24-102 288) H11-110 323) H15-110
358) H19-102 393) H24-103 289) H12-101 324) H16-103 359) H19-103 394) H24-104
290) H12-102 325) H16-104 360) H19-104 395) H24-105 291) H12-103 326) H16-105
361) H19-105 396) H24-108 292) H12-104 327) H16-106 362) H19-106 397) H24-109
293) H12-105 328) H16-107 363) H20-101 398) W01-101 294) H12-106 329) H16-108
364) H20-102 399) W01-102 295) H12-107 330) H16-201 365) H20-103 400) W01-103
296) H12-108 331) H16-202 366) H20-104 401) W01-201 297) H12-201 332) H16-203
367) H20-105 402) W01-203 298) H12-202 333) H16-204 368) H21-103 403) W01-204
299) H12-203 334) H16-205 369) H21-105 404) W02-102 300) H12-205 335) H16-206
370) H21-107 405) W02-104 301) H12-206 336) H16-207 371) H21-108 406) W02-201
302) H12-207 337) H16-208 372) H21-109 407) W02-203 303) H12-208 338) H16-301
373) H21-110 408) W02-204 304) H12-301 339) H16-302 374) H22-101 409) W03-101
305) H12-302 340) H16-304 375) H22-102 410) W03-102 306) H12-304 341) H16-305
376) H22-103 411) W03-104 307) H12-305 342) H16-306 377) H22-104 412) W03-201
308) H12-306 343) H16-307 378) H22-105 413) W03-202 309) H12-307 344) H16-308
379) H22-106 414) W03-203 310) H13-103 345) H17-102 380) H22-107 415) W03-204
311) H13-104 346) H17-103 381) H22-108 416) W04-102 312) H13-105 347) H17-104
382) H22-109 417) W04-103 313) H14-101 348) H17-105 383) H22-110 418) W04-104
314) H14-102 349) H17-106 384) H23-101 419) W04-201 315) H14-104 350) H17-107
385) H23-102 420) W04-203

 

Fannie Mae Consolidated Amended and Restated Multifamily Security InstrumentForm
XXXXPage A-4FloridaXX-10© 2010 Fannie Mae



 

 

421) W04-204 456) W10-106 491) W18-201 526) W23-202 422) W05-101 457) W11-101
492) W18-202 527) W23-203 423) W05-103 458) W11-102 493) W18-203 528) W23-204
424) W05-104 459) W11-104 494) W18-204 529) W24-101 425) W05-201 460) W11-106
495) W19-101 530) W24-102 426) W05-204 461) W12-101 496) W19-102 531) W24-103
427) W06-101 462) W12-102 497) W19-104 532) W24-104 428) W06-102 463) W12-103
498) W19-201 533) W24-202 429) W06-103 464) W12-104 499) W19-202 534) W24-203
430) W06-104 465) W12-105 500) W19-203 535) W24-204 431) W06-201 466) W12-106
501) W19-204 536) W25-101 432) W06-203 467) W13-102 502) W20-101 537) W25-102
433) W06-204 468) W13-104 503) W20-102 538) W25-103 434) W07-101 469) W13-105
504) W20-103 539) W25-104 435) W07-102 470) W13-106 505) W20-104 540) W25-201
436) W07-103 471) W14-102 506) W20-203 541) W25-203 437) W07-104 472) W14-103
507) W21-101 542) W25-204 438) W07-201 473) W14-104 508) W21-102 543) W26-101
439) W07-202 474) W15-101 509) W21-103 544) W26-102 440) W07-203 475) W15-102
510) W21-104 545) W26-103 441) W07-204 476) W15-103 511) W21-201 546) W26-104
442) W08-101 477) W15-104 512) W21-202 547) W26-201 443) W08-102 478) W15-105
513) W21-203 548) W26-202 444) W08-104 479) W15-106 514) W21-204 549) W26-204
445) W08-201 480) W16-101 515) W22-101 550) W27-101 446) W08-202 481) W16-102
516) W22-102 551) W27-102 447) W08-203 482) W16-103 517) W22-103 552) W27-201
448) W08-204 483) W16-104 518) W22-104 553) W27-202 449) W09-104 484) W16-105
519) W22-202 554) W27-203 450) W09-105 485) W17-101 520) W22-203 555) W27-204
451) W10-101 486) W17-103 521) W22-204 556) W28-101 452) W10-102 487) W18-101
522) W23-101 557) W28-102 453) W10-103 488) W18-102 523) W23-102 558) W28-103
454) W10-104 489) W18-103 524) W23-104 559) W28-104 455) W10-105 490) W18-104
525) W23-201 560) W28-202

 

Fannie Mae Consolidated Amended and Restated Multifamily Security InstrumentForm
XXXXPage A-5FloridaXX-10© 2010 Fannie Mae



 

 

561) W28-203 596) W36-103         562) W28-204 597) W36-105         563) W29-102
598) W36-106         564) W29-103 599) W37-101         565) W29-104 600) W37-102
        566) W29-203 601) W37-103         567) W29-204 602) W37-104         568)
W30-101 603) W37-105         569) W30-102 604) W38-101         570) W30-103 605)
W38-104         571) W30-104 606) W38-106         572) W30-201 607) W39-101    
    573) W30-203 608) W39-102         574) W31-101 609) W39-105         575)
W31-102 610) W40-101         576) W31-103 611) W41-101         577) W31-104 612)
W41-102         578) W32-101 613) W41-103         579) W32-102 614) W41-104    
    580) W32-103             581) W33-101             582) W33-103            
583) W33-104             584) W33-106             585) W34-101             586)
W34-102             587) W34-104             588) W34-105             589)
W35-101             590) W35-102             591) W35-104             592)
W35-105             593) W35-106             594) W36-101             595)
W36-102            

 

Fannie Mae Consolidated Amended and Restated Multifamily Security InstrumentForm
XXXXPage A-6FloridaXX-10© 2010 Fannie Mae



 

 

EXHIBIT B

 

MODIFICATIONS TO SECURITY INSTRUMENT

(Condominium Subordination)

 

The foregoing Security Instrument is hereby modified as follows:

 

1.          Capitalized terms used and not specifically defined herein have the
meanings given to such terms in the Security Instrument.

 

2.          Section 1 of the Security Instrument (Defined Terms) is hereby
amended by adding the following new definitions in the appropriate alphabetical
order:

 

“Condominium” means all but 160 of the condominium units in Lansbrook Village
Condominium and therefore constitutes 79.3% of the condominium units and the
corresponding interest in the common elements.

 

“Condominium Act” means the applicable Florida Condominium Act statute codified
in Chapter 718 of the Florida Statutes, as amended from time to time.

 

“Condominium Documents” means, collectively, (a) that certain Declaration of
Condominium for Lansbrook Village Condominium, as recorded in the official
records of Pinellas County, Florida, on October 26, 2005, in Book 14696, Pages
673-874 inclusive, (b) those certain Bylaws (as amended, restated, modified or
expanded), and (c) that certain Plat establishing and describing the
Condominium.

 

3.          The definition of “Mortgaged Property” set forth in Section 1 of the
Security Instrument (Defined Terms) is hereby deleted and restated in its
entirety to read as follows:

 

“Mortgaged Property” means all of Borrower’s present and hereafter acquired
right, title and interest in and to all of the following:

 

(a)          the Land;

 

(b)          the Improvements;

 

(c)          the Personalty;

 

(d)          current and future rights, including air rights, development
rights, zoning rights and other similar rights or interests, easements,
tenements, rights-of-way, strips and gores of land, streets, alleys, roads,
sewer rights, waters, watercourses, and appurtenances related to or benefitting
the Land or the Improvements, or both, and all rights-of-way, streets, alleys
and roads which may have been or may in the future be vacated;

 

(e)          insurance policies relating to the Mortgaged Property (and any
unearned premiums) and all proceeds paid or to be paid by any insurer of the
Land, the Improvements, the Personalty, or any other part of the Mortgaged
Property, whether or not Borrower obtained the insurance pursuant to Lender’s
requirements;

 

Modifications to Security Instrument (Condominium Subordination)Form 6304Page
1Fannie Mae08-13© 2013 Fannie Mae



 

 

(f)          awards, payments and other compensation made or to be made by any
municipal, state or federal authority with respect to the Land, the
Improvements, the Personalty, or any other part of the Mortgaged Property,
including any awards or settlements resulting from (1) Condemnation Actions, (2)
any damage to the Mortgaged Property caused by governmental action that does not
result in a Condemnation Action, or (3) the total or partial taking of the Land,
the Improvements, the Personalty, or any other part of the Mortgaged Property
under the power of eminent domain or otherwise and including any conveyance in
lieu thereof;

 

(g)          contracts, options and other agreements for the sale of the Land,
the Improvements, the Personalty, or any other part of the Mortgaged Property
entered into by Borrower now or in the future, including cash or securities
deposited to secure performance by parties of their obligations;

 

(h)          Leases and Lease guaranties, letters of credit and any other
supporting obligation for any of the Leases given in connection with any of the
Leases, and all Rents;

 

(i)           earnings, royalties, accounts receivable, issues and profits from
the Land, the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the Mortgage Loan and, if Borrower is a cooperative
housing corporation, maintenance charges or assessments payable by shareholders
or residents;

 

(j)           Imposition Deposits;

 

(k)          refunds or rebates of Impositions by any municipal, state or
federal authority or insurance company (other than refunds applicable to periods
before the real property tax year in which this Security Instrument is dated);

 

(l)           tenant security deposits;

 

(m)         names under or by which any of the above Mortgaged Property may be
operated or known, and all trademarks, trade names, and goodwill relating to any
of the Mortgaged Property;

 

(n)          Collateral Accounts and all Collateral Account Funds;

 

(o)          products, and all cash and non-cash proceeds from the conversion,
voluntary or involuntary, of any of the above into cash or liquidated claims,
and the right to collect such proceeds;

 

(p)          all of Borrower’s right, title and interest in the oil, gas,
minerals, mineral interests, royalties, overriding royalties, production
payments, net profit interests and other interests and estates in, under and on
the Mortgaged Property and other oil, gas and mineral interests with which any
of the foregoing interests or estates are pooled or unitized; and

 

(q)          all rights, easements, rights of way, reservations and powers of
Borrower under the Condominium Act and the Condominium Documents, whether (1) as
owner of the Condominium units, (2) as declarant under the Condominium
Documents, or (3) as developer of the Condominium, including but not limited to
all rights to approve any amendments to the Condominium Documents and all rights
to expand the Condominium.

 

Modifications to Security Instrument (Condominium Subordination)Form 6304Page
2Fannie Mae08-13© 2013 Fannie Mae



 

 

(r)          Any Additional Units acquired by Borrower in accordance with
Section 16.02(f) of the Loan Agreement.

 

4.           The following provision is hereby added to the Security Instrument
as Section 18 (Condominium Provisions):

 

18.         Condominium Provisions.

 

(a)          Subordination.

 

To the extent permissible under the Condominium Documents and the Condominium
Act, the Condominium Documents are hereby subordinated to this Instrument and
shall not be modified or amended by Borrower without the prior written consent
of Lender until the Indebtedness has been paid in full.

 

(b)          Construction of Declarant.

 

Nothing contained herein or in the Loan Documents is intended to or shall be
construed to constitute Lender as the “Declarant” under the Condominium Act
and/or the Condominium Documents, as owner of any units in the Condominium, or
as a partner or joint venturer of Borrower.

 

  /s/ JR   Borrower Initials

 

Modifications to Security Instrument (Condominium Subordination)Form 6304Page
3Fannie Mae08-13© 2013 Fannie Mae



 